Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/21 has been entered.
Status of Claims

The office action is being examined in response to the application filed by the applicant on December 16, 2019.
Claims 1, 8 and 15 have been amended and are hereby entered.
Claims 1-17 and 19-21 are pending and have been examined. 
This action is made NON-FINAL.
Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive.
Amendments for claim set 1/8/15 regarding claim objections have been entered. Therefore, the claim objection has been withdrawn due to the applicant's amendments. 
Amendments regarding to 112(b) interpretation and rejection have been entered. Therefore, this particular objection has been maintained due to the applicant's amendments insufficient disclosure (refer to 35 USC § 112 rejection section for further details).
With respect to Applicant's arguments, starting on the second paragraph of page 12, regarding the claims not rendering an abstract idea or judicial exception and improving technology (Step 2A - Prong 1) for patent eligibility under 35 U.S.C. § 101, this is not persuasive and does not result in an improvement to the technology itself. First off, the applicant generally claims that “having unattended robots that can process tasks without an administrator or administrator user” is “improving process work flows by being more efficient” and that “the independent claims are embedded in technology and provides a system for improved processing” by citing claim 1 limitations and expressing, (in summary) that: 
Having a “computer system” and an “unattended robot” which “provides a portal and improves over prior technology at least by not requiring the user to be an administrator” or “by, at least, triggering the unattended robot without authorization of an administrator or administrator user” and “converts an uploaded document to a string and stores the string in a queue, which is not an operation typically performed by humans” and ultimately, “provides advantages over prior computer systems” as “it is an improvement of technology and not a straight forward computerization of human activities.” 

However, these arguments are not persuasive because under the 2019 PEG guidelines, “technology” is not only evaluated on its definition or the application of knowledge in a particular field, but this technology, whatever its definition might be, must conform to the requirement of being an improvement to the technology itself. Finally, this inventive concept is merely claiming the idea of a solution or outcome by simply having computer aided hardware that can command “unattended robots” to execute “tasks” without the “administrator’s authorization” and “converting” and “storing” files into a “string” to include them in a list or “queue”, which is purely file conversion and computer tasks executions to receive, store, or transmit data with or without permission (e.g. “apply it” to a computer, (refer to MPEP 2106.05(f)). The same would applied in the general sense of what “automation” involves which implies automating something so users are not involved or are minimally involved in a process and thereby leaving it to a generic computer system to do all the repetitive work such as “types of repetitive, high-volume tasks” like (e.g. “logging into applications and systems, moving files and folders, extracting, copying, and inserting data, filling in forms, and completing routine analyses and reports” or “performing cognitive processes, like interpreting text, engaging in chats and conversations, understanding unstructured data, and applying advanced machine learning models to make complex decisions” as Robotic Processing Automation (RPA) technologies suggests (per Ui Path.com definition). 

Finally, arguing that “converting” or “storing” (functions which are typically done by a computer) are “not an operation typically performed by humans” is not sufficient as these functions are well‐understood, routine, conventional activities in computer systems, which consequently, triggers the failure of Step 2A-prong 2 and Step 2B as the independent claim set 1,8 and 15 fails on having elements that are sufficient and amount to significantly more than the judicial exception or abstract idea directed to the group of methods of organizing human activity in the form of engaging in commercial or legal interactions (i.e. agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) (refer to MPEP 2106.04(a)(2)(II-B)). Therefore, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.

Regarding the following applicant's art arguments about the independent claims set 1, 8 and 15 their dependent claims 2-7, 9-14 and 16-21 providing an improvement in computer technology and pointing out that the final action is allegedly “attempting to use applicant’s own teachings to piece together the prior art in hindsight” and its rejection under 35 USC § 103 in pages 15 – 20: The applicant’s arguments regarding these amended limitation steps in the pending claims are not persuasive. Firstly, the applicant argues that the provided table for illustration purposes is “to the claim are inter-mixed in a manner that would only be done with hindsight knowledge of the claimed invention”. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Consequently, the applicant cites claim 1’s limitations and explain that the cited portions of Dennis (p. 17-18): 
On page 17: Does not disclose “convert the form or uploaded document to a string and store the string as a queue item” and that the “uploaded Workload Management (WLM) file…does not disclose converting a form, as it appears to be in the appropriate format already” because the “string” is not an “entry of search” but rather a converted “form or uploaded document”. The applicant’s argument is not persuasive and the examiner respectfully disagrees. The term “string” can be used for search as a sequence of characters (or an array) that can have variables and constants, and normally would be found as meta data for a computer to be able to interpret it (following technical definition of computerhope.com), and to locate a file as well. Therefore, a prior “conversion” of the respective file type must have happened before a “bot” or “script” request, read the file, and/or search the file via a “string” that ultimately matches the document content’s portion. Therefore, under the Broadest Reasonable Interpretation (BRI) and in light of the applicant specifications in ¶0036, Dennis does teach the combination and use of an “array of characters” such as a “string” to locate parts (refer to Col. 8, lines 5-26; Fig 2E (248 and 249)) or “chunks” of an uploaded file that has previously been converted to “metadata” (refer to Col. 10-11, lines 61-67 and 1-9; Fig 7 (704,706, 708, 720 and 722)) as a bot’s download request, and also the “bots” locate it as a “queue item” or “workitem” with their respective “queue (id)” (refer to Col. 8, lines 40-53; Fig 3 (310))
Also, on this same page: “Dennis seems to use a form of administrator for this process, which teaches away from the claims”, however, claim 1’s limitation of “the ‘user’ is not an administrator or administrator user” (line 10 from amended claims in p.2), which is directed to the client, means that this argument is not persuasive because this is directed to claim 1 further limitation from line 14, which contradicts the previous statement as it recites “based on the stored queue item, trigger  the unattended robot, without authorization of an administrator or administrator user, to perform the task related to the stored queue item based on a process schedule of the unattended robot”. Under the BRI and in light of the applicant’s specifications in ¶0001 and ¶0036, the applicant acknowledge that in order for tasks to be automated “bots can performs tasks in response to business users information with less oversight by an administrator/administrator user” meaning that the need of an “administrative user”, which might be a “business user” is still present to at least confirm the automation and to change the task prioritizing schedule based on real-time changes, which is the case of Dennis, when teaching that the “authorized user” is prioritizing “certain automations to take priority over other automations that are in a round robin allocation” as stated in Col. 5-6, lines 59-67 and 4-8; Fig 3 (104). Therefore, it complies with the cited specifications paragraphs in which bots can perform these tasks with “less” administrative “oversight”. 
On page 18 and 19: Dennis reference uses a “management operation and does not disclose, at least, ‘without authorization of an administrator or administrator user’” which also does not disclose an “unattended robot” performing the features of “software automation without receiving input, commands, instructions and guidance from a third party component”.  Nonetheless and upon further consideration, this specific limitation from claim 1 was firstly rejected under Dennis, which have the “unattended robot” as a “number of computing resources (bot runners)” (refer to Col. 2, lines 42-64 and Col. 5-6, lines 59-67 and 4-8; Fig 3 (104)) in further view of the new prior art cited Leibowitz, which teaches the functionality of performing “software automation without receiving input, commands, instructions and guidance from a third party component”(refer to 35 USC § 103 rejection section for further details). Therefore, due to this last limitation step being amended this argument is considered moot due to the new grounds of rejection.

Finally, the applicant cites claim 1’s limitations in view of the cited portions of Evanitsky that allegedly do not disclose (p. 18-19):
On page 18: The applicant argues that Evanitsky’s “relates to an online service” which is different from “provid[ing] a portal to a user to allow the user to a form or to allow the user to upload a document, wherein the user is not an administrator or administrator user" as claim 1 recites. However, when referring to ¶0017 and Fig. 1 (110, 130) from Evanitsky, this reference teaches that under this “online service”, “users” and “customers”, which can be “one or more users working or owning the same business for which the service is being provided (e.g., partners, owners, employees, etc.)”, meaning the user in this context is not only the administrator, but their clients can access this common tool. Also, these “customers” have the opportunity to access a “customer web portal” in which they can “digitize documents” (refer to ¶0019). Finally, Evanitsky in ¶0027 teaches that such documents can be “lists reports available to the user 110, search results, customer services (e.g., document printing, document form design, document form repository, etc.), and website links to useful business services related to the customer's business and/or industry (e.g., domain names, logo design, regulatory compliance, loans, supplies ordering, etc.)” and in ¶0028; Fig. 4 (430) teaches that not only “internal system architectures” can be executed, but also “external actors and/or systems 430 (e.g., customers, sales, vendors, etc.), and web services 420, including three distinct document process phases, namely, create/capture 422, manage 422, and output delivery 426”. Thus, the examiner respectfully disagrees with the applicant arguments as these are not persuasive.
On page 19: The applicant argues that Evanitsky is teaching a “document services grid (DSG)” which “is not a robot” because “the DSG Evanitsky is specialized software for processing a specific type of document that gets uploaded the specific type of document from a user, so it is not an unattended robot”. This, argument is not persuasive as the examiner is interpreting the “robot” under BRI, in combination with Dennis reference, and in light of the applicant’s specifications, specifically following ¶0015, as being referred as an “applet, script” or some sort of “software” found inside a computer system. Therefore, in terms of functionality, Evanitsky does teach a type of computer system that have a “software” taking care of the tasks of “automatically classify[ing] documents and/or extract[ing] metadata therefrom.” or “processes specific document types that can be recognized and from which data can be extracted and mapped to a data repository” (refer to ¶0004), which in turn are the same tasks that the “bots” do when assigned by a computer system. Meaning that these is not different from assigning/ automating such tasks with modules, instead of “bots” inside of the “document services grid (DSG)” (See ¶0024 for this reference). Finally, even if what the applicant argues is true, this rejection is based in the combination of both Dennis which teaches the “bots” and Evanitsky that teach the functionality recited in claim 1.
Finally, on the same page: the applicant argues that the “the feedback loops in Evanitsky are used for improving the processing of Evanitsky, see paragraph [0030]” including “services feedback form individual services’ as the gather information f[r]om other systems” so these “are not based on the extracted data or further in the context of the rest of the claim”. Conversely, this argument is not persuasive because in light of the applicant specifications in ¶0032 and 0037-38 the “gathered information” from a “bot” comes from the “extracted document data” and/or from “relevant information from other systems”. However, the applicant does not further specify these “other systems” in the specifications or in the pending claims, and therefore, the examiner interpreted it under the broadest reasonable interpretation (BRI). Thus, Evanitsky teaches the “extraction of data” by generating “business data output 530 targeted at specific business services using outbound gateways (“for example without limitation, drag-n-drop, email, fax, and network scan”) and routing (e.g., eMail, Fax, MFD, Web Folder, etc.)” (refer to ¶0029; Fig 5 (522)) and gathering of information from “other systems”. Moreover, in ¶0030 the applicant failed to mention that the information “gathering and extraction” not only includes the “multiple feedback loops and services feedback form individual services” but also have a “grid feedback from the document classification and extraction engine 522” which is “another system” responsible of this function. Lastly, the “content management software may include, for example, a services-specific application adapted to provide document or information related technologies such as image clean up, data extraction (e.g., optical character recognition), image classification, image classification vs. text classification, amount of color usage, and data mining” (refer to ¶0023; Fig 1 (140)), meaning that “data extraction” and “data mining” can be interpreted as information “gathering and extraction” from “other systems” as well. 

Therefore, the examiner respectfully disagrees, and maintains 35 USC § 103 rejection for these pending claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because claims 1, 5 and 18 recite that an “unattended robot performs software automation without receiving input, commands, instructions and guidance from a third party component”, which it haven’t been properly disclosed in the applicant’s specifications, and the meaning of the term “software automation” is not clear. Moreover, its language of the actual steps beyond its function is neither clear, in terms of knowing if this is a step to the claimed method or if there is a form of required steps for this term. The applicant claims that the unattended robot performs “software automation” “without receiving input, commands, instructions and guidance from a third party component”.  This is considered to be indefinite, because it is not clear if the claim language allows or if the specifications discloses for other inputs and controls to be used, such a first party controls (See applicant’s specifications in ¶0017 and ¶0032-33). The claimed language is also considered indefinite because those of ordinary skill in the art recognize that “software automation” as is known in the art, involves only minimal to no human input which is meant to minimize the need for human input, thus, when the applicant is only claiming that the “software automation” is done “without receiving input, commands, instructions and guidance from a third party component”, this seems to allow for other party controls and inputs that have not been specified in light of the applicant’s specifications or further described in the claims. Also, it would be contradictory to what the term “software automation” of what it implies as mentioned above, namely the function of minimizing the need for human input or minimal to no human input involved. If the “software automation” allows for other parties such as first parties to provide controls and input, then, one in the ordinary skill in the art would know that to automate software, the need of human intervention to “pre-configure RPA bots” is necessary in order to automate and convert it to “software automation” overtime. Thus, the scope of what is claimed is not clear for these reasons and is considered to be indefinite. 
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

      Claims 1-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 1 is being used as the most representative of the independent claims set 1, 8 and 15.  Step 1: the claimed invention falls under statutory categories of a machine, a process, and an article of manufacture. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
…performs software automation without receiving input, commands, instructions and guidance from a third party component inputs and controls; provide … to a user to allow the user to input information to a form or to allow the user to upload a document, wherein the user is not an administrator or administrator user; convert the form or uploaded document; to a string and store the string as a queue item in a queue having a plurality of queue items; based on the stored queue item, trigger …without authorization of an administrator or administrator user, to perform a task related to the stored queue item based on a process schedule…and…perform: extract data from the stored information queue item based on the extracted data, gather information from other systems to perform the task; provide the at least a portion of the gathered related information to be validated and/or corrected; receive validated and/or corrected data and perform a the task using the validated and/or corrected data; and update a system based on the performed task.

These limitations, describe a method and a system for identifying and categorizing user information to efficiently automate and process computer file attachments. Thus, these limitations are directed to the abstract idea of methods of organizing human activity in the form of engaging in commercial or legal interactions by evaluating business user’s information to manage a business such as Information Technology (IT), banks, healthcare businesses, etc. As disclosed in the specification, this invention allows determining a document category to correct and validate user information with little or no oversight of an administrative user. Thus, it represents a certain method of organizing human activities by performing associated tasks associated with the information that robot(s) gathers to facilitate, present the results to the user and update a business system.

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements of non-transitory computer readable medium; one or more processors; a portal; a memory, and the unattended robot, individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

As for dependent claims 3, 10 and 17, it recites the additional element of an orchestrator software which is merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: For claims 1, 8 and 15, these claims include additional elements mentioned above, recited as non-transitory computer readable medium; one or more processors; a portal; a memory, unattended robot, and an orchestrator software etc., these are not sufficient to amount for significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-7, 9-14 and 16 - 21, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of: 
Claims 2, 9 and 16: further describes the abstract idea of the software automation system and its unattended robot(s) performing tasks such as category check of a form or bypassing validation of form’s data or uploading a file based on the checked category.
Claims 3/10/17, 4/11 and 5/12 (directed to claim 10)/19: further describes the abstract idea of the software automation system and its unattended robot(s) management for workflows and their indications of active task/job performances.
Claims 6/13/20 and 7/14/21: further describes the abstract idea of the software automation system and its unattended robot(s) task/job which is approving invoices, process purchased orders or approving claims, and gathering/transmitting information to be validated and/or corrected.
Therefore, the additional elements previously mentioned above are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 –17 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (U.S. Patent No. 10908950 B1) in view of Evanitsky (U.S. Pub. No. 20100235305 A1) in further view of What’s the difference between “attended” and “unattended” RPA bots? (referred to as Leibowitz hereafter by the examiner).
Regarding claims 1, 8 and 15: 
A system, comprising: (claim 1)
A method performed by at least one processor, the method comprising: (claim 8)
At least one non-transitory computer readable medium containing program instructions for causing at least one computer to perform the method of: (claim 15)
Dennis teaches:
one or more processors; (“With reference to FIG. 8 the computing system 800 includes one or more processing units 802...” Col 12, lines 11-12; Fig 8 (802))
a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to perform: (“…and memory 806, 808. The processing units 802, 806 execute computer-executable instructions.” Col 12, lines 11-13; Fig 8 (802))
convert the form or uploaded document to a string and store the string as a queue item in a queue having a plurality of queue items “An authorized user 102 interacts with the RPA system 10 by way of control room module 104 which operates to control processing of tasks within work queues 106. Examples of such task types, as noted above are invoices, new hire onboarding documents and expense reports. These are simple examples and many other task types may be processed with RPA system 10. Each work queue 106 (Q1, Q2, . . . , Qn) preferably includes a set of data (work item) that maps to a specific data type. For example, Q1 may contain invoices, Q2 may contain new hire onboarding documents, etc. The records in each queue 106 are processed by a bot in one or more bot runners stored in storage 108. Data such as documents to be processed by the bot runners are stored in repository 109.” Col 5, lines 3-16; “The interface 200 also permits selection at 203 of an AUTOMATION status option, by way of entry or search of an automation name at 204 of a specific automation task that is being processed and can provide status of the automation task, including the time started and device on which the task was executed.” Col 6, lines 35-40; Fig 1 (106); Fig 2 (204 and 206) Examiner note: Under BRI, a “queue” is being interpreted as a “work queue 106”, a queue item is being interpreted as “set of data (work item)”. As for a “string” it is being interpreted as an “entry of search” as stated above. This reference is teaching the combination and use of an “array of characters” such as a “string” to locate parts (refer to Col. 8, lines 5-26; Fig 2E (248 and 249)) or “chunks” of an uploaded file that has previously been converted to “metadata” (refer to Col. 10-11, lines 61-67 and 1-9; Fig 7 (704,706, 708, 720 and 722)) as a bot’s download request, and also the “bots” locate it as a “queue item” or “workitem” with their respective “queue (id)” (refer to Col. 8, lines 40-53; Fig 3 (310). Also, refer to Col 8, lines 27-39.
based on the stored queue item, trigger the unattended robot, without authorization of an administrator or administrator user, to perform the task related to the stored queue item based on a process schedule of the unattended robot and to have the unattended robot perform: (“Round robin allocation permits automations to be performed sequentially with the associated queue. For example, in a pure round robin allocation, automation 1 will be deployed by workload processor 116 to bot runner set 110 to work on a specific queue (Q1) it's configured with, followed by automation 2 to work on binded queue Q2 up to automation n, and then back to automation 1 to work on Q1. User 102 may at any time manually reorder any automation to meet any changed priorities, and user 102 may prioritize certain automations to take priority over other automations that are in a round robin allocation.” Col 5-6, lines 61-67 and 1-4; Figs 2A, 2B and 2C; Fig 5) Examiner note: Under BRI, the unattended robot(s) is being interpreted as the “bot runner set”. Regarding to the function of a bot being triggered to perform the task related to the queue item or “work item” based on a schedule, is being interpreted as the function that is enabled by the “Workload processor 116” and the user may prioritize certain automations in the processing schedule, but is not authorizing or participating in the triggering of the bot to take immediate action per se. Also, refer to Col 6, lines 10-14 for more information about user based requests. To learn more about a bot runner, refer to Col 5, lines 31-34.
extract data from the stored queue item (“The bot runners 110 and the control room 104 advantageously interact to implement a fair queuing strategy for download and uploads of data from and to the repository 109. To obtain a file for processing, a bot runner 110 sends a file download request 702 to the control room 104 when then accesses the file in the repository 109 to determine the file size.” Col 10 – 11, lines 62-67 and line 1; Fig 3; Fig 7 (110 and 104)) 
update a system based on the performed task. (“Each bot runner is programmed to update control room 104 upon completion of its tasks and upon receiving such update, workload processor 116 updates its status entries in a manner described in further detail in conjunction with FIG. 3.” Col 6, lines 4-8; Fig 1 (104 and 116)) 

Dennis does not explicitly teach the following limitations. However, Evanitsky teaches:
provide a portal to a user to allow the user to input information to a form or to allow the user to upload a document wherein the user is not an administrator or administrator user; (“the system provides a document services grid (“DSG”) including a hosted server accessible over the Internet through an intuitive web-based interface or customer web portal to combine document processing capabilities (e.g., categorization, extraction, etc.) with continuous learning capability (e.g., by example, training, and continuous updating). The DSG utilizes trained document processing software to receive and process scanned documents of a specific type (e.g., from a readily available image capture device) via the internet (or web-based interface) such that data can be extracted from the scanned documents and subsequently recognized or classified and mapped to a data repository on the hosted server.” ¶0015; Fig 5 (510, 520 and 530)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the user that is not an administrator or administrator user is being interpreted as an external user or a “customer” as stated in ¶0017. The examiner would like to point out that whomever the “administrator” is, such title or label does not further define the step at hand, in which is allowing a “user” to input information. Thus, the recitation of “the user is not an administrator or administrator user” remains irrelevant until is further defined, somehow in the claims. Also, refer to ¶0019 in which “customers” (interpreted as “users”) have the opportunity to access a “customer web portal” to later “digitize” their documents.
based on the extracted data, gather information from other systems to perform the task; (“The system 500 as a whole offers multiple feedback loops (e.g., services feedback from individual services 524, grid feedback from the document classification and extraction engine 522, etc.) and refinement tools to grow the maturity of the individual services offered by the DSG system 500 as well as the DSG system 500 as a whole. This configuration allows the customer to improve their return on investment and enables the administrator of the DSG system 500 to improve efficiency of delivery to effectively provide the complete lifecycle for document processing and related services.” ¶0030; Fig. 1 (140) and Fig 5 (522, 524 and 530)) Examiner note: Under BRI, the function of gathering information from other systems for task performance purposes is being interpreted as the similar ability that the “system 500” or DSG have by collecting information from “multiple feedback loops” such as “services feedback from individual services 524, grid feedback from the document classification and extraction engine 522, etc.)”, which in turn, help the system to request the “extraction” and “gathering” of data to modify the existent information therefrom. Also, refer to ¶0023-24 and ¶0029 for more details.
provide the at least a portion of the gathered related information to be validated and/or corrected; (“Further, the DSG is self-learning in that each successful classification and extraction related to a processed document enables the DSG to accumulate a so-called “knowledge-base” of documents specific to the customer's preferences and/or business. In this way, the DSG learns with each document classified, whether successfully or unsuccessfully and subsequently verified and/or modified. That is, once a document or document type has been verified, subsequent documents of the same or substantially similar type may not require verification by the customer thereafter. Classified and verified documents are stored in the data repository of the hosted server 140.” ¶0022; Fig 2 (230)) Examiner Note: Under BRI, the “document services grid” or DSG can extract the information needed (including “at least a portion”) and correct/validate the information, once it have been trained enough to learn from past mistakes that have been corrected from previous customers.
receive validated and/or corrected data and perform a the task using the validated and/or corrected data; and (“In the event that the DSG fails to classify a document or wrongly classifies a document, the customer may correct the results, accordingly. Likewise, the customer may verify that documents have been correctly classified. With each document successfully classified, verified, and/or corrected, the accuracy of the processing software application improves. Further, the DSG is provided with knowledge and/or regulatory compliance for specific industries and is able to detect and tag documents accordingly.” ¶0021; “In this manner, the DSG is re-trained with verified and/or corrected information relating to specific documents and/or classifications of documents” ¶0022; Fig 5 (524)) Examiner Note: Under BRI, the executed task done by the robot or bot is being interpreted as a “re-training” to learn the verified and/or corrected data to extract and modify the information correctly. Also, refer to ¶0015 and ¶0030 for more details about individual services that offer feedback in the DSG maturity and its “re-training”. 
       
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Dennis with the ability of providing a portal to the user or “operator”, upload their documents to be validated or corrected by performing task(s) of extracting or gathering information of at least a portion of the data, as taught by Evanitsky because it would be efficient to be able to automate the collection, verification and validation of data to quickly update purchase orders, invoices and/or other business documents and their status, because as Evanitsky expresses “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (Evanitsky, ¶0004)
Finally, either Dennis or Evanitsky explicitly teaches the following limitation. However, Leibowitz teaches:
wherein the one or more processors implement an unattended robot, the unattended robot performs software automation without receiving input, commands, instructions and guidance from a third party component: (“Attended and unattended RPA bots are not mutually exclusive. They both play an important role in an RPA deployment. Attended bots optimize tasks by offloading portions of them, helping work get done faster. Unattended bots execute tasks and interact with applications independent of human involvement. The combination of attended and unattended RPA provides for a complete RPA solution.” ¶1-2, Working Together section, p. 2) Examiner note: Under BRI, and in light of the applicant’s specifications in ¶0017 and ¶0032-33, the applicant discloses an “unattended robot” that operates with “software automation” that do not have “third-party” components and controls which for examining purposes this being interpreted as claiming the “unattended bot” type mode and its functionality.  

It would have been obvious to one of ordinary skill in the art the earliest effective filing date of the claimed invention to have provided Dennis and Evanitsky with the ability of having unattended robot that perform software automation without receiving input, commands, instructions and guidance from a third party component, as taught by Leibowitz because it would be “obvious to try” different modes such as attended and unattended in a “RPA bot” as this is not inventive because one of ordinary skill in the art could either choose this binary option when determining which process tasks must be assisted alongside a human and which of them do not or could be completely automated/scheduled. Finally, it would be efficient to be able to automate the collection, verification and validation of data to quickly update purchase orders, invoices and/or other business documents and their status, because as Leibowitz expresses, this combination modes “furthers the ability of IBM to integrate humans, systems and software robots into one seamless process.” (¶1, Making RPA more accessible section, p. 2)
 
Regarding claims 2, 9 and 16: 
The combination of Dennis, Evanitsky and Leibowitz, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Dennis does not explicitly teaches the following limitation, but Evanitsky further teaches:
wherein the unattended robot performs a category check of a form or uploaded file and bypass validation of data of the form or uploaded file based on the checked category. (“…the document training and rules for extracting data therefrom may be specific to each customer. In embodiments, the processing software application may be trained with semi-structured documents that are well-known in a given industry to limit the complexity and costs associated with automating the DSG. In the event that the DSG fails to classify a document or wrongly classifies a document, the customer may correct the results, accordingly. Likewise, the customer may verify that documents have been correctly classified. With each document successfully classified, verified, and/or corrected, the accuracy of the processing software application improves. Further, the DSG is provided with knowledge and/or regulatory compliance for specific industries and is able to detect and tag documents accordingly. ¶0021; “The customer may verify the classification of the document and/or the data from the document and, further, make corresponding modifications. Further, the DSG is self-learning in that each successful classification and extraction related to a processed document enables the DSG to accumulate a so-called “knowledge-base” of documents specific to the customer's preferences and/or business. In this way, the DSG learns with each document classified, whether successfully or unsuccessfully and subsequently verified and/or modified. That is, once a document or document type has been verified, subsequent documents of the same or substantially similar type may not require verification by the customer thereafter” ¶0022 Examiner Note: The “bypass validation” is being interpreted and considered after the machine, such as a DSG which deep learns the classifications for a particular customer well enough to not require validation in the future.
        
It would have been obvious to one of ordinary skill in the art the earliest effective filing date of the claimed invention to have provided Dennis the ability of bypassing validation data of based on a check category, as taught by Evanitsky because it would advance the completion of the tasks in a faster way and as Evanitsky expresses “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (¶0004)

Regarding claims 3, 10 and 17: 
The combination of Dennis, Evanitsky and Leibowitz, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Dennis further teaches:
wherein the unattended robot is managed by orchestrator software implemented by the one or more processors, the orchestrator software manages a plurality of automated robots to perform a workflow (“Queue orchestration module 120 permits simple orchestration of complex workflows by permitting user 102 to configure a bot to process a work item from one queue and push the outcome as a work Item into another queue.” Col 6, lines 17-20; Fig 1 (120); Examiner note: Under BRI, orchestrator software is being interpreted as “Queue orchestration module 120”.

Regarding claims 4 and 11: 
The combination of Dennis, Evanitsky and Leibowitz, as shown in the rejection above, discloses the limitations of claim 3.
Dennis further teaches:
wherein the unattended robot provides the business user an indication that the performance of the task is active (“To prevent overload when concurrently executing a large number of devices, the processing by the control room 104 of status update messages from bot runners 110 may preferably rate limited (i.e. process a certain number of status update messages within a certain time period) on a per-control room server basis. Messages that are rate limited are preferably discarded as they are just progress messages. Other messages, such as bot start, bot stop, and bot error are preferably not rate limited. Additionally, the rate limit may preferably be adjusted dynamically based on the number of unprocessed status update messages. If reactive rate-limiting is activated the progress reported on an activity page provided to a control room 104 user will be updated at a lower frequency than normal.” Col 11-12, lines 57- 67 and 1-3; Fig 1 and 5 (104))

Regarding claims 5, 12 and 19: 
The combination of Dennis, Evanitsky and Leibowitz, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Dennis does not explicitly teaches the following limitation, but Evanitsky further teaches:
wherein the unattended robot sends a user an indication that a job is active based on the job being picked up by the unattended robot. (“Further, the customer is able to arrange for notifications related to their documents and/or the industry in which the customer's business operates. A notifications folder 240 on the customer interface 200 may be selected to view notifications to which the customer has subscribed and/or produced. Customer notifications may include, for example, reminders, compliance information, reports, work process information, alerts from user to user regarding responsibility for work flow steps, information updates (e.g., from an RSS feed or a Mashup), and the like.” ¶0024; Fig 2 (230, 240))
     
It would have been obvious to one of ordinary skill in the art the earliest effective filing date of the claimed invention to have provided Dennis with the ability of providing the alert or notification of active jobs done by the unattended robot, as taught by Evanitsky because it would be convenient to have a reported status that can be instantly notified in real-time to avoid task congestion or priority problems due to system’s programming errors and as Evanitsky expresses “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (¶0004)

Regarding claims 6, 13 and 20: 
The combination of Dennis, Evanitsky and Leibowitz, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Dennis further teaches:
wherein the performed task is approving an invoice, processing a purchase order or approving a claim (“An authorized user 102 interacts with the RPA system 10 by way of control room module 104 which operates to control processing of tasks within work queues 106. Examples of such task types, as noted above are invoices, new hire onboarding documents and expense reports. These are simple examples and many other task types may be processed with RPA system 10. Each work queue 106 (Q1, Q2, . . . , Qn) preferably includes a set of data (work item) that maps to a specific data type. For example, Q1 may contain invoices, Q2 may contain new hire onboarding documents, etc.” Col 5, lines 3-13; Fig 1) Examiner note: Under BRI, a robotic process automation or RPA system can include either an invoice processing a purchase order or approving a claim as stated above. Also, please refer to Col 8, lines 7-15 for more details about approving requests.

Regarding claims 7, 14 and 21: 
The combination of Dennis, Evanitsky and Leibowitz, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15, respectively.
Dennis does not explicitly teaches the following limitation, but Evanitsky further teaches:
The system of claim 1 wherein the gathered provided information to be validated is sent to the user for validation and/or correction. (“For example, if the processing software application is unable to extract data from a document and/or classify the document with certainty, the customer is alerted through the review folder 230”. ¶0022; “The customer may utilize one or more icons and/or shortcuts on the desktop of their PC or the interface of a computing device to upload documents (e.g., via drag and drop), review uploaded documents processed by the DSG for purposes of verification and/or correction, and receive notifications,…Further, an icon and/or shortcut on the desktop or interface is provided to facilitate access to the data repository on the hosted server to view their stored data. The view of the data repository for a given customer may be dictated by customer preference and/or the specific business and/or industry (e.g., legal, accounting, customer service, etc.) in which the customer is involved.” ¶0017; Fig 2 (230, 240)) Examiner note: Also refer to ¶0023-25 for notifications details.
      
It would have been obvious to one of ordinary skill in the art the earliest effective filing date of the claimed invention to have provided Dennis with the ability of providing information to the user for validation and/or correction, as taught by Evanitsky because it would be crucial that the user can confirm that the “robot’s gathered information” is correct, to decide if the robots are following the right logic or needs re-programming when performing this task and as Evanitsky expresses “Document processing, for most entities, is an expensive and time consuming process because of the need for customization, dedicated resources, and long sales cycles. Currently-used systems typically work well for large entities, however, small to medium sized entities also have a need for document processing systems. Many of the tools required to process and manage digital information are costly and require specific expertise for effective use.” (¶0004).
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adari (U.S. Pub. No. 20180268477 A1) is pertinent because it “relates to computing machines. In particular, the present disclosure discloses a system and a method for creating a new account at a financial institution in real-time and instantly dispensing of an account opening envelope.”
Adluri (U.S. Pub. No.  20200076612 A1) is pertinent because it is “directed to systems and methods for digital or electronic document signing. The systems and methods of the present disclosure allow for uploading and signing of one or more electronic documents, e.g., by multiple users or participants.”
Camargo (U.S. Pub. No. 20180005143 A1) is pertinent because “Techniques described herein enable such users to more easily access, for example, rental property information through an application or through a webpage portal that is associated with a monitoring system of the rental property.”
Cooper (U.S. Pub. No. 20110066643 A1) is pertinent because it is “A method and system may allow inputting data into a database of financial information from multinational sources (e.g., in the form of documents), and searching over that data. One agent may add or upload a document relating to a corporation, metadata for the document may be generated, and another agent may validate the metadata or the document. Based on the document type, the document may be divided into portions and tagged.”
Ghatage (App. No. AU 2019203697 A1) is pertinent because it “relates to the field of automated intelligent data extraction, and more particularly, it relates to techniques for validating electronically processed data based on intelligently extracted data from varying types of paper documents.”
Parimelazhagan (U.S. Pub. No. 20180197123 A1) is pertinent because it “relates to a robotics process automation platform; in particular, the robotics process automation platform provides a computer environment for developing, deploying, managing and monitoring computer-executable instructions that are configured for performing automated processes within a target computer application.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687